Name: Commission Regulation (EU) NoÃ 636/2012 of 13Ã July 2012 extending for six months the application of Regulation (EU) NoÃ 161/2012 on emergency measures for the protection of haddock stocks in waters to the west of Scotland
 Type: Regulation
 Subject Matter: fisheries;  international law;  natural environment
 Date Published: nan

 14.7.2012 EN Official Journal of the European Union L 186/19 COMMISSION REGULATION (EU) No 636/2012 of 13 July 2012 extending for six months the application of Regulation (EU) No 161/2012 on emergency measures for the protection of haddock stocks in waters to the west of Scotland THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 2371/2002 (1), and in particular Article 7 thereof, Whereas: (1) Evidence of serious threats to the conservation of certain stocks of haddock in waters to the west of Scotland led the Commission to adopt Regulation (EU) No 161/2012 of 23 February 2012 on emergency measures for the protection of haddock stocks in waters to the west of Scotland (2), on the basis of the provisions laid down Article 7 of Regulation (EC) No 2371/2002. (2) Regulation (EC) No 2371/2002 states that the emergency measures are to last no more than six months and that the Commission may take a new decision to extend them for an additional period of no more than six months. (3) The rationale that underlies the adoption of the emergency measures in issue remains valid for the duration of the fishery this season. Otherwise the positive effects they have yielded until now could be nullified. Since the relevant fisheries are indeed still ongoing, the lapse of the emergency measures would re-introduce the catch composition requirements, entailing increased discarding and thus considerable increase in fishing pressure on haddock and other stocks as fishermen seek to legitimately land their quotas. (4) Measures on permanent protection of the haddock stocks concerned by Commission Regulation (EU) No 161/2012 might not be in place before the expiry date of application of that Regulation. Meanwhile, the threats for the conservation of the haddock stocks persist. (5) It is therefore appropriate to extend for six months the emergency measures provided for in Regulation (EU) No 161/2012, HAS ADOPTED THIS REGULATION: Article 1 The application of Regulation (EU) No 161/2012 shall be extended until 25 February 2013. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 52, 24.2.2012, p. 6.